Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Currently, claims 1-27 are pending in the instant application.    Claims 1-13, 16, 17-19 and 21-24 are withdrawn and claims 25-27 are newly added.  This action is written in response to applicant’s correspondence submitted 10/17/2020. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final.  
The rejection of claim 14 under 35 USC 101 has been withdrawn in view of the amendment to the claims. 
The rejection of claim 14 under 35 USC 102(a)(1) has been withdrawn in view of the amendment to the claims.
The rejection of claim 14 under 35 USC 103(a) has been withdrawn in view of the amendment to the claims. 
Claims  14-15 and 20 are under examination with regard to GIMAP6 and P2RY14.
Claim Amendments
It is noted that claim 10-13, 15-16, and 20, does not comply with 37 CFR 1.121, as it does not have the correct status identifier.  In response to this office action, applicant is required 

	 
 Claim Objections
Claim 14 and 26 are objected to because of the following informalities:  claim 14 recites PDL1CTLA4 which appears to be a typographical error and the claim should recite “PDL1, CTLA4”.  Claim 26 recites “is comprises” which is not grammatically correct.  Appropriate correction is required.

New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 14 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection and written description rejection.
Newly amended claim 14 to recite a method of treating a patient suffering from lobular breast cancer, typing a sample comprising RNA expression products from lobular breast cancer cells, providing a sample comprising RNA expression products from lobular breast cancer cells, a reference sample comprising lobular carcinoma cells, and treating a patient for which the sample is classified as IR with at least one DNA damaging agent, thereby targeting at least one of PD1, PDL1, CTLA4 or a combination thereof is not supported in the instant disclosure and raises the issue of new matter.  Additionally dependent claim 26 which recites the therapy targeting PD1, PDL1, CTLA4 or combination thereof comprises at least one of nivolumab, pembrolizumab, lambrolizumab, pidilizumab, AMP224, AMP514, BMS-936559, MSB0010718C, MED14736, MPDL 3280A, ipilimumab or tremelimumab raises is not supported in the instant disclosure and raises the issue of new matter. 
The newly amended claims require treating lobular breast cancer and obtaining samples, including reference samples from lobular breast cancer cells however the specification does not support treating the genus of lobular breast cancer or obtaining samples including reference samples that comprise lobular breast cancer cells.  The genus of lobular breast cancer cells 
Additionally the specification does not provide support for DNA damaging agents that target at least one of PDL1, PD1, or CTLA4 or combinations thereof.  While the specification discloses therapy comprising at least one DNA damaging agents and exemplifies preferred DNA damaging agents (see pg. 19 lines 19-30 continued to pg. 21) and claim 25 recites DNA damaging agents these therapies are not DNA damaging agents that also target PD1, PDL1 or CTLA4.  While the specification teaches additional therapy in combination with therapy targeting PD1, PDL1, and/or CTLA4, the specification does not teach DNA damaging agents that also target PDL1, PD1, or CTLA4.  The recitation of the therapy targeting PD1, PDL1, CTLA4 or combination thereof comprises at least of nivolumab, pembrolizumab, lambrolizumab, pidilizumab, AMP224, AMP514, BMS-936559, MSB0010718C, MED14736, MPDL 3280A, ipilimumab or tremelimumab is not supported in the specification while the therapies listed are supported in the instant specification as therapies that target PD1, PDL1, or CTLA4, these therapies are not support in the instant specification as DNA damaging therapies that also target PD1, PDL1, or CTLA4. 
Additionally, the claimed methods encompass therapies that require DNA damaging that target PD1, PDL1, or CTLA4. When the claims are analyzed in light of the specification the instant invention encompasses methods comprising the treatment of therapy of lobular breast cancer that requires DNA damaging agents that also target PD1, PDL1 or CTLA4.  The specification does not describe any DNA damaging agents will target PDL1, PD1, or CTLA4.  While the specification describes DNA damaging agents and discloses therapies that target PDL1, PD1, or CTLA4 (see pg. 19 lines 19-30 continued to pg. 21), the specification does not teach any therapy that is a DNA damaging agent and also has the function of targeting PD1, PDL1, or CTLA4.  In the instant case, the specification provides only therapies that are DNA damaging agents or therapies that target PD1, PDL1 or CTLA4.  The specification does not provide any therapies that are both DNA damaging agents that therapy target PD1, PDL1, or CTLA4, as required by claim 14. The specification has not provided clear guidance as to which critical structural are required for DNA damaging agents to be therapies that target PD1, PDL1, or CTLA4.  When the claims are analyzed in light of the specification the instant invention encompasses having one or more wide variety of therapies and such a genus of therapies has not been adequately described by the instant specification.  The instant specification does not provide any DNA damaging agents with the required claimed function and the claims encompasses the use of therapies that are not disclosed in the specification. Thus, having 

Claim Rejections - 35 USC § 112- 4th Paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 requires wherein the therapy targeting PD1, PDL1, CTLA4 or combination thereof is at least one of nivolumab, pembrolizumab, lambrolizumab, pidilizumab, AMP224, AMP514, BMS-936559, MSB0010718C, MED14736, MPDL 3280A, ipilimumab or tremelimumab however claim 26 depends from claim 14 and neither claim 14 or claim 26 require treating with a therapy that targets PD1, PDL1, CTLA4 or combination thereof.  Claim 14 requires treating with a DNA damaging agent thereby targeting at least one of PD1, PDL1, CTLA4 however the therapies recited in claim 26 are not DNA damaging agents and therefore do not further limit claim 14.  .   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and law of nature without significantly more. This rejection was previously presented and has been rewritten to address the amendment to the claims.
The claims recites treating a patient suffering from breast cancer by typing a  sample comprising RNA expression products comprising providing a sample, determining level of RNA expression of GIMAP6 and P2RY14, comparing RNA expression to a control sample, typing a sample based on comparison of determined levels, classifying sample as immune related or hormone related and treating a patient of which sample is classified as IR with therapy targeting PD1, PDL1, CTLA4 or DNA damaging agent (claim 15).   
The claims recite the abstract idea of mental processing of “determining” expression of a, “comparing” the expression, “classifying” and “typing”. Neither the specification or claims set forth limiting definitions for determining, comparing, classifying, and typing each of these steps 
Additionally the claims are directed to a naturally occurring thing or natural phenomenon which is a natural principle:  an asserted correlation between expression level and typing of breast cancer.  This conclusion is supported by the recited steps of typing sample based on comparison of the determined levels of RNA expression and classifying said sample as Immune Related or Hormone Response.  
These judicial exception are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  The recitation of generic recitation of comparison of expression and typing sample based on comparison does not add a meaningful limitation to the abstract idea because they encompass an abstract idea and amount to simply implementing the abstract idea.  The recitation of treating a patient that is classified as IR or HR does not practically apply the judicial exceptions because the claim does not require administering a particular drug to treat a particular patient.  For example claim 15 if the subject is 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Based upon consideration of all the relevant factors with respect to the claims as a whole, as well as consideration of elements/steps in addition to the judicial exception [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), and PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] the present claims fail to meet the elements required for patent eligibility.  See MPEP 2106.04.  The rationale for this determination is explained below:
               Besides the abstract typing, determining, classifying, and assigning treatment, the claims do not set forth any additional elements or steps that are not generically recited.   Dependent claims limit the type of breast cancer (claim 20).
Obtaining a biological sample in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics.  Additional steps of determining gene expression of GIMAP6 and P2RY14 in a sample and control for expression analysis are well-understood, routine, and conventional activities.  The steps are recited at such a high level of generality that they amount to insignificant presolution activity, necessary steps for data gathering for anyone who wishes to carry out the required comparing step.  The determining the expression merely instructs a scientist to use well established, routine and conventional 
	Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps and prognosis step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.
Response to Arguments
The response traverses the rejection on page 9 of the remarks mailed 10/17/2020 and addresses the amendment to claim 14.  The response does not address claim 15 and 20.   It is noted as address previously, the claims encompass embodiments in which a subject is not classified as HR and then treatment will not occur, as such the claims as a whole do not integrate the judicial exception.  The rejection with regard to claim 14 has been withdrawn however the rejection is maintained with regard to claim 15 and 20 for reasons of record.   
	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao (US 2011/0217297A1).
Kao teaches a method of treating a subject with breast cancer by identifying a subject with breast cancer as a candidate for therapy by determining molecular subtype of breast cancer. Kao teaches determining the subtype of breast cancer and administering therapy to the subject (see para 4).  Kao teaches subtype is characterized by differential expression of a set of genes which displays elevated or reduced expression relative to a suitable control (see para 63) and teaches gene expression of RNA (see para 64 and 65) (providing a sample, determining level of RNA expression, comparing level of expression to reference sample, typing sample). Kao teaches determining immune response gene expression and assigning immune response score to sample (classifying sample as immune related) (see para 234-242).  Kao teaches determining expression of GIMAP6 and P2RY14 (see table 22).  Kao teaches analysis of lobular breast carcinoma (see para 162).  Kao further teaches treating a patient with hormone response (ER positive) should be treated with anti-estrogen therapy (see para 103 and 131) (treating a sample classified as HR with anti-estrogen therapy).  Kao further teaches treating and assigning therapy that includes cisplatin (see para 138) (DNA damaging agent) (claim 15).

Response to Arguments
The response traverses the rejection on pages 10-11 of the remarks mailed 10/17/2020.  The response traverses the rejection for the same reasons of record.  Specifically the response asserts that Kao does not teach classifying a sample into two subtypes IR or HR on basis of a set of marker genes of GIMAP6 and P2RY14.  The response asserts that Kao does not teach or suggest using GIMAP6 and P2RY14 to classify all breast cancer cells into two subtypes immune related or hormone related.   The response further asserts that Kao teaches classification into 6 different subtypes and treatment is dependent on specific subtype.  This response has been thoroughly reviewed but not found persuasive. As stated in the previous response,  the claims do not require that all breast cancer cells are classified into only two subtypes, immune related or hormone related.  While the claims require classifying a sample as immune related or hormone response, the claims do not require that all breast cancer cells will be classified as either immune regulated or hormone response only, the claims do not require or recite any limitations that would classify all of the cells as either immune related or hormone response only.  The claims are drawn to methods comprising the recited steps and therefore can encompass additional classifications.  Additionally the classifying step is a mental analysis step and can occur independent of the typing step.  The step of classifying does not result in any manipulative different between the prior art method and the claimed method, it merely directs how one thinks about the outcome of the method.  Classifying the sample as IR or HR with no associated further action does not transform the process of determining RNA expression of GIMAP6 and P2RY14.  Irrespective of what one mentally determines, the actual method determining RNA expression of GIMAP6 and P2RY14 adds no additional outcome because the step of treating is only performed if the sample is classified if the sample is classified as IR (claim 15).   Claim 15 does not require 
For these reasons and reasons of record this rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  20 is rejected under 35 U.S.C. 103 as being unpatentable over Kao (US 20110217297) in view of Iorfida (Breast Cancer Res Treat (2012), 133:713-723).

However, Iorfida teaches invasive lobular carcinoma is the most common special type of breast cancer.  Iorfida teaches invasive lobular carcinoma has a poorer prognosis (see abstract).  Iorfida further teaches lobular carcinoma is an invasive breast carcinoma. 
Therefore, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to include additional samples, including invasive lobular breast carcinoma as taught by Iorfida in the method of Kao to include analysis of different breast cancer samples.  The skilled artisan would have been motivated to include invasive lobular breast carcinoma as Kao teaches analysis of lobular carcinoma and Iorfida teaches lobular breast carcinoma is invasive breast carcinoma and teaches invasive lobular carcinoma has a poorer prognosis so the skilled artisan would have been motivated to include expression analysis, typing and treatment .  
Response to Arguments
The response traverses the rejection on page 12 of the remarks mailed 01/16/2020.  The response asserts that Kao does not teach classifying a sample from breast cancer into two subtypes of immune related or hormone response based on increased expression levels of GIMAP6 and P2RY14 as required by claim 14.  The response asserts that these deficiencies are not remedied by Iorfida.  This response has been reviewed but not found persuasive. It is noted that claim 20 depends from claim 15.  Claim 15 does not require classifying only two subtypes of cancer nor does the claim require classifying all samples as either IR or HR and does not require increased expression levels of GIMAP6 and P2RY14 and therefore Kao meets the limitations of claim 15.  Iorfida was cited to teach analysis of invasive lobular carcinoma and therefore would have been obvious to include analysis of additional breast cancer types in the method of Kao, including invasive lobular carcinoma as addressed above. For these reasons and reasons of record the rejection in maintained.


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/SARAE L BAUSCH/Primary Examiner, Art Unit 1634